             Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 AMERICAN CIVIL LIBERTIES UNION,
 125 Broad Street – 18th Floor
 New York, NY 10004,

 AMERICAN CIVIL LIBERTIES UNION                                    No. 20-cv-3031
 FOUNDATION
 125 Broad Street – 18th Floor
 New York, NY 10004,

        Plaintiffs,

                 v.

 FEDERAL BUREAU OF PRISONS,
 320 First Street NW
 Washington, DC 20535,

 U.S. DEPARTMENT OF JUSTICE
 950 Pennsylvania Avenue NW
 Washington, DC 20530,

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES
 200 Independence Avenue SW
 Washington, DC 20201,

        Defendants.



                                          COMPLAINT

       1.      The coronavirus pandemic continues to disproportionately ravage the incarcerated

population in this country. Despite knowing early on that this population would be particularly

susceptible to infection, illness, and death, the federal government has failed to stop the spread of

the virus in federal prisons. As the coronavirus infects and kills prisoners, guards, and their

families, government officials have publicly patted themselves on the back while withholding
             Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 2 of 18




vital information about their response to the crisis and violating their statutory obligations of

transparency. This lawsuit seeks to uncover critical information about the federal government’s

response—and lack thereof—to the coronavirus in detention facilities across the country.

       2.      Plaintiffs American Civil Liberties Union and American Civil Liberties Union

Foundation (together, the “ACLU”) bring this action against the Federal Bureau of Prisons

(“BOP”), the United States Department of Justice (“DOJ”), and the United States Department of

Health and Human Services (“HHS”), under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and

injunctive relief to compel compliance with the requirements of FOIA to immediately release

improperly withheld agency records about the response to COVID-19 in detention facilities.

       3.      As of the date of this Complaint, the COVID-19 pandemic has killed more than

219,000 people in the United States. More than 8 million people in the United States have tested

positive for the coronavirus. 1

       4.      There are more than 150,000 federal inmates incarcerated in facilities throughout

the United States, 2 and they are acutely vulnerable to the coronavirus, for multiple reasons.

First, the prison population includes increasing numbers of elderly and other at-risk groups. 3



1
  CDC COVID Data Tracker (last updated Oct. 20, 2020), https://covid.cdc.gov/covid-data-
tracker/index.html.
2
 Federal Bureau of Prisons, Population Statistics (last updated Oct. 15, 2020),
https://www.bop.gov/mobile/about/population_statistics.jsp.
3
  Matt McKillop & Alex Boucher, Aging Prison Populations Drive Up Costs, The Pew
Charitable Trusts (Feb. 20, 2018), https://www.pewtrusts.org/en/research-and-
analysis/articles/2018/02/20/aging-prison-populations-drive-up-costs; U.S. Dep’t of Justice,
Office of the Inspector General, The Impact of an Aging Inmate Population on the Federal
Bureau of Prisons (Feb. 2016), https://www.oversight.gov/sites/default/files/oig-
reports/e1505.pdf.

                                                  2
             Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 3 of 18




Second, prisoners often lack the liberty to safely practice social distancing, particularly in light of

the rampant overcrowding in many prisons. 4 Third, substandard prison healthcare services

heighten the risk facing inmates who are infected while incarcerated. 5

        5.      That heightened risk is not limited to prisoners. The failure to take adequate

precautionary measures against the virus also endangers prisoners’ families, prison guards and

other staff, lawyers with clients who are incarcerated, and the surrounding communities. As the

president of the corrections officers’ union at one BOP prison explained in August, “All of us are

trying to survive . . . Inmates and staff, we do not feel safe.” 6

        6.      Since the outset of the pandemic, members of Congress from both major parties,

public interest organizations like the ACLU, and prisoners and prison guards have recognized

that prison populations are uniquely at risk, and have urged the BOP and other federal agencies




4
  ACLU, COVID-19 Model Finds Nearly 100,000 More Deaths Than Current Estimates, Due to
Failures to Reduce Jails (Apr. 2020),
https://www.aclu.org/sites/default/files/field_document/aclu_covid19-jail-report_2020-8_1.pdf;
see also World Health Organization, Regional Office for Europe, Preparedness, Prevention and
Control of COVID-19 in Prisons and Other Places of Detention: Interim Guidance (Mar. 15,
2020) (explaining that prisoners “are likely to be more vulnerable to the [COVID-19] outbreak
than the general population because of the confined conditions in which they live together for
prolonged periods of time”),
https://www.euro.who.int/__data/assets/pdf_file/0019/434026/Preparedness-prevention-and-
control-of-COVID-19-in-prisons.pdf.
5
  Id.; see also Kevin Johnson, Feds Struggle to Provide Prison Medical Care, USA Today (Mar.
28, 2016), https://www.usatoday.com/story/news/politics/2016/03/28/bureau-of-prisons-justice-
department-review/82337734/; Danielle Ivory, “We Are Not a Hospital”: A Prison Braces for
the Coronavirus, N.Y. Times (Mar. 17, 2020),
https://www.nytimes.com/2020/03/17/us/coronavirus-prisons-jails.html.
6
 Kim Bellware, Prisoners and Guards Agree About Federal Coronavirus Response: ‘We Do Not
Feel Safe’, Wash. Post (Aug. 24, 2020), https://www.washingtonpost.com/nation/
2020/08/24/prisoners-guards-agree-about-federal-coronavirus-response-we-do-not-feel-safe/.

                                                    3
                 Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 4 of 18




to address the risk of COVID-19 in federal detention facilities. 7

        7.        The BOP knew that the pandemic could have a devastating impact within its

facilities. In January 2020, the White House announced the formation of the “Coronavirus Task

Force,” a group that would “lead the Administration’s efforts to monitor, contain, and mitigate

the spread of the virus.” 8 The BOP asserted that it was following the Task Force’s guidance and

“doing a good job working against an unseen threat.” 9 In its March 2020 “COVID-19 Action

Plan,” the BOP said that it “ha[d] been planning for [COVID-19] since January 2020,” admitting

that “the population density of prisons creates a risk of infection and transmission for inmates

and staff.” 10

        8.        Based on the limited data available, it appears that the BOP has failed to prevent

the spread of the coronavirus in its facilities. BOP data from June suggested that more than one-




7
 See, e.g., id.; Sens. Richard Durbin & Chuck Grassley, Ltr. to DOJ Inspector General Michael
Horowitz (Apr. 21, 2020), https://www.durbin.senate.gov/imo/media/doc/DOJ%20IG%20
COVID-19%20BOP%20letter%20final%20signed.pdf; ACLU, COVID-19 Model Finds Nearly
100,000 More Deaths Than Current Estimates, Due to Failures to Reduce Jails (Apr. 2020),
https://www.aclu.org/report/flattening-curve-why-reducing-jail-populations-key-beating-covid-
19.
8
 Statement from the Press Secretary Regarding the President’s Coronavirus Task Force (Jan. 29,
2020), https://www.whitehouse.gov/briefings-statements/statement-press-secretary-regarding-
presidents-coronavirus-task-force/.
9
  Luke Barr, Bureau of Prisons Coronavirus Response Under Fire: ‘Reactive,’ Not ‘Proactive,’
Inmates, Staff Say, ABC News (Apr. 10, 2020), https://abcnews.go.com/Health/bureau-prisons-
coronavirus-response-fire-reactive-proactive-inmates/story?id=70063263.
10
   Federal Bureau of Prisons, COVID-19 Action Plan, Agency-wide Modified Operations,
https://www.bop.gov/resources/news/20200313_covid-19.jsp; see also Federal Bureau of
Prisons, Statement from BOP Director (Mar. 26, 2020) (“The BOP has been working on its
coronavirus response plans since January 2020, when we first established a task force”),
https://www.bop.gov/resources/news/20200326_statement_from_director.jsp.

                                                   4
               Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 5 of 18




third of federal inmates tested for coronavirus had tested positive. 11 And the numbers were

higher at many facilities: at the federal prison in Lompoc, California, “more than 90% of the 997

[inmates] tested came back positive.” 12 Indeed, federal prisons in California, Texas, Ohio, and

North Carolina have endured some of the worst outbreaks in the country. 13 To date, there have

been more than 16,000 reported cases of coronavirus among federal prisoners, and 135 reported

deaths. 14 As of the date of the filing of this complaint, the positive test rate among federal

prisoners is nearly five times as high as the rate of the general population. 15

          9.     In the face of that failure, the BOP has offered rosy assessments of its own

performance and stonewalling in response to requests for public disclosure and congressional

oversight. In June 2020, for example, the BOP defended its response to the pandemic as


11
  Luke Barr, More than 1 out of 3 Tested Federal Inmates Were Positive for Coronavirus, ABC
News (Jun. 16, 2020), https://abcnews.go.com/Politics/tested-federal-inmates-positive-
coronavirus/story?id=71275461.
12
     Id. (emphasis added).
13
   As of June, “the five largest known clusters of the virus in the United States [were] . . . inside
correction institutions.” Timothy Williams, Libby Seline, & Rebecca Griesbach, Coronavirus
Cases Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. Times (Jun. 30, 2020),
https://www.nytimes.com/2020/06/16/us/coronavirus-inmates-prisons-jails.html; N.Y. Times,
Covid in the U.S.: Latest Map and Case Count, Hundreds of Thousands of Cases Traced to
Clusters (last updated Oct. 20, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-
us-cases.html.
14
  The Marshall Project, A State-by-State Look at Coronavirus in Prisons (last updated Oct. 16,
2020), https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-
prisons.
15
   Compare https://www.bop.gov/coronavirus/ (over 16,400 cases out of 66,060 tests, a positive
test rate of nearly 25%), with Johns Hopkins University Coronavirus Resources Center, Daily
State-by-State Testing Trends (last updated Oct. 20, 2020) (positive test rate of 5.3%),
https://coronavirus.jhu.edu/testing/individual-states; see also Brendan Saloner, Kalind Parish,
Julie A. Ward, COVID-19 Cases and Deaths in Federal and State Prisons, JAMA (July 8, 2020)
(“The COVID-19 case rate for [state and federal] prisoners was 5.5 times higher than the US
population case rate”), https://jamanetwork.com/journals/jama/fullarticle/2768249.

                                                  5
                Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 6 of 18




“robust.” 16 In April 2020, after six men had died at Oakdale FCI and the federal corrections

officers’ union was suing him, Director Michael Carvajal said “we’re dealing with it just as well

as anybody else and I’d be proud to say we’re doing pretty good.” 17

          10.    Even when federal officials have admitted the severity of the pandemic, 18 the

BOP has concealed from public view critical information about its management of the pandemic

and its efforts to protect the prison population—or failure to do so. 19 For example, in August

2020, Senator Marco Rubio wrote in a letter to the Attorney General that a BOP facility in

Florida had failed to follow CDC guidance regarding mask-wearing and “may have ordered staff

to return to work despite testing positive for COVID-19.” 20 He underscored that BOP’s “delay

in meaningfully responding to congressional oversight has eroded trust in the BOP” and



16
     Barr, supra note 11.
17
    David Shortell, Kara Scannell, & Manu Raju, Exclusive: ‘I Don’t Think Anybody Was Ready
for This Covid,’ Says Head of Federal Prisons, CNN (Apr. 11, 2020),
https://www.cnn.com/2020/04/10/politics/exclusive-interview-bop-carjaval/index.html. Oakdale
endured the first fatal outbreak in the federal prison system, which infected at least 100 inmates
and staff. Janet Reitman, ‘Something Is Going to Explode’: When Coronavirus Strikes a Prison,
N.Y. Times (Apr. 18, 2020), https://www.nytimes.com/2020/04/18/magazine/oakdale-federal-
prison-coronavirus.html. An associate warden nonetheless asserted that “[t]he BOP’s response
. . . has been swift and now appears to be proving effective.” Juan E. Segovia Decl. ¶ 3, Livas v.
Myers, 20-cv-422 (W.D. La. Apr. 10, 2020), ECF No. 8-1.
18
   For example, in April, the Attorney General acknowledged “the dangers that COVID-19 poses
to our vulnerable inmates,” as well as “significant levels of infection at several of our facilities.”
Office of the Attorney General, Mem. for Director of Bureau of Prisons (Apr. 3, 2020).
19
   See, e.g., Tonya Simpson & Luke Barr, As Coronavirus Spreads Through Nation’s Jails and
Prisons, Lawmakers Demand More Transparency on Toll, ABC News (Aug. 6, 2020),
https://abcnews.go.com/Politics/coronavirus-spreads-nations-jails-prisons-lawmakers-demand-
transparency/story?id=72213761.
20
  Carli Teproff, Rubio Demands Answers from Barr on Sexual Abuse, COVID Response at
Florida Prison, Miami Herald (Aug. 20, 2020), https://www.miamiherald.com/news/special-
reports/florida-prisons/article245119495.html.

                                                  6
               Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 7 of 18




“potentially endangered its staff, and the inmates in their care.” 21 Director Carvajal has not

testified before Congress or held a press conference since June. 22 Yet on September 21, DOJ

refused to make the BOP Director and other DOJ officials available for a scheduled House

Judiciary Committee oversight hearing. 23 Elected officials who sought information from BOP in

March and April reiterated those demands in October, citing “mounting evidence that efforts to

contain the virus with BOP facilities are failing.” 24

         11.     Defendants’ secrecy has dire consequences, as every additional day of delay,

inaction, and mismanagement leads to more infections and deaths in detention facilities

nationwide, and increases the spread of the virus into the larger communities in which those

facilities are located. There is an urgent need for transparency regarding the federal



21
   Id. Other elected leaders from both parties have demanded information from BOP as well,
including in questioning BOP Director Michael Carvajal during his appearance before the Senate
Judiciary Committee. See, e.g., Kennedy, Cassidy, Johnson Urge Federal Bureau of Prisons to
Take Immediate Action at Oakdale Prison (Apr. 7, 2020),
https://www.kennedy.senate.gov/public/2020/4/kennedy-cassidy-johnson-urge-federal-bureau-
of-prisons-to-take-immediate-action-at-oakdale-prison; Warren, Colleagues Demand Answers to
Questions About Federal Bureau of Prisons and Private Prison Company’s Readiness for
Coronavirus Pandemic (Mar. 24, 2020), https://www.warren.senate.gov/oversight/letters/warren-
colleagues-demand-answers-to-questions-about-federal-bureau-of-prisons-and-private-prison-
companys-readiness-for-coronavirus-pandemic; Senate Judiciary Committee, Examining Best
Practices for Incarceration During COVID-19 (Jun. 2, 2020),
https://www.judiciary.senate.gov/meetings/examining-best-practices-for-incarceration-and-
detention-during-covid-19.
22
     Senate Judiciary Committee, supra note 21.
23
  Katie Benner, Justice Dept. Denies House Panel’s Request for Officials to Appear, N.Y.
Times (Sept. 22, 2020), https://www.nytimes.com/2020/09/22/us/politics/justice-department-
judiciary-committee-hearing.html.
24
   Sens. Elizabeth Warren & Richard Durbin, Ltr. to Att’y Gen. William Barr & Dir. Michael
Carvajal (Oct. 2, 2020),
https://www.warren.senate.gov/imo/media/doc/2nd%20Letter%20to%20DOJ.BOP%2010.2.202
0%20Final.pdf.

                                                   7
              Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 8 of 18




government’s response to the pandemic in federal prisons to ensure that the government is held

accountable and that the civil rights of prisoners are protected going forward.

        12.     In April, the ACLU submitted a FOIA request to the BOP and, in July, to its

parent agency, the Department of Justice, seeking information about the federal government’s

response to the risk of COVID-19 in detention facilities. In July, the ACLU also submitted a

FOIA request to the Centers for Disease Control seeking similar information, as well as

information regarding guidance for all detention settings including state, local, and immigration

facilities.

        13.     Although the BOP, HHS, and other offices granted the ACLU’s request for

expedited processing, that was a dead letter. Defendants have failed to produce any records.

Meanwhile, the pandemic continues to threaten the people in federal prisons and the

communities where they operate.

        14.     Because Defendants failed to comply with the applicable time-limit provisions of

FOIA, the ACLU has constructively exhausted its administrative remedies pursuant to 5 U.S.C.

§ 552(a)(6)(C)(i), and is entitled to bring this action seeking the production of records

improperly withheld. The ACLU is entitled to those records, as are the American people.

                                 JURISDICTION AND VENUE

        15.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B).

The Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331, and authority to

issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202. The Court has personal

jurisdiction over the parties.

        16.     Venue is proper in this district under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).



                                                 8
             Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 9 of 18




                                             PARTIES

       17.     Plaintiff American Civil Liberties Union is a nationwide non-profit and

nonpartisan organization with approximately two million members dedicated to protecting the

fundamental liberties and basic civil rights guaranteed by the state and federal Constitutions.

The ACLU is committed to ensuring that the United States government complies with the

Constitution and the laws of this country in matters that affect civil liberties and human rights,

including the rights of people who are incarcerated. The ACLU also is committed to principles

of transparency and accountability in government, and seeks to ensure that the American public

is informed about the conduct of its government in matters that affect civil liberties and human

rights. Obtaining information about governmental activity, analyzing that information, and

widely publishing and disseminating it to the press and the public is a critical and substantial

component of the ACLU’s work and one of its primary activities.

       18.     Plaintiff American Civil Liberties Union Foundation is an affiliated non-profit

and nonpartisan organization that shares the goals of the American Civil Liberties Union and

represents parties in civil rights and civil liberties litigation. The two ACLU-affiliated entities

jointly sent the FOIA requests at issue in this Complaint.

       19.     Defendant BOP is an agency of the U.S. government within the meaning of 5

U.S.C. § 551, 5 U.S.C. § 552(f), and 5 U.S.C. § 702. The BOP is headquartered in Washington,

D.C., and has possession, custody, and control of the records that the ACLU seeks.

       20.     Defendant DOJ is a department of the executive branch of the U.S. government

headquartered in Washington, DC, and an agency of the federal government within the meaning

of 5 U.S.C. § 552(f)(1). DOJ has possession, custody, and control of the records that the ACLU

seeks, including through its component offices the Office of Legal Counsel, the Office of Justice



                                                  9
             Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 10 of 18




Programs, the Bureau of Justice Assistance, the Bureau of Justice Statistics, and the National

Criminal Justice Reference Center.

       21.     Defendant HHS is a department of the executive branch of the U.S. government

headquartered in Washington, DC, and an agency of the federal government within the meaning

of 5 U.S.C. § 552(f)(1). HHS has possession, custody, and control of the records that the ACLU

seeks through its component office the Centers for Disease Control and Provisions and Agency

for Toxic Substances and Disease Registry (“CDC”).

                                             FACTS

       22.     On April 29 and July 1, 2020, the ACLU submitted FOIA requests to the BOP,

DOJ, and CDC for records relating to the administration’s response to risk of COVID-19

infecting and killing people living and working in federal detention facilities throughout the

United States, as well as those living in the surrounding communities. None of the agencies have

satisfied their FOIA obligations in response to the requests.

       A.      The ACLU’s April 29 BOP Request and the BOP’s Responses

       23.      On April 29, 2020, the ACLU submitted a FOIA request to BOP (Ex. A) seeking

the following records:

       All communications and documents discussing actions to address the risk of
       COVID-19 for people living and working in Detention Facilities and the likely
       outcomes of those actions;

       All communications and documents related to estimating or predicting COVID-19
       testing capacity, infection spread, and likely mortality among people living and
       working in Detention Facilities;

       All communications and documents regarding suspected or confirmed COVID-19-
       related exposures, infections, and deaths among individuals living and working in
       Detention Facilities;

       All communications and documents regarding the risk of spreading COVID-19 to
       the communities surrounding Detention Facilities via movement of staff, private


                                                10
     Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 11 of 18




contractors, visitors, incarcerated people, and others into, out of, and between those
facilities;

All communications and documents between or among Detention Facility
employees, including executive staff, supervisors, and staff, regarding employees’
access to hygiene, access to protective equipment, social distancing or lack thereof,
or other risks of employee exposure to COVID-19 within Detention Facilities;

All communications and documents regarding COVID-19-related Grievances,
including but not limited to those discussing access to hygiene, protective
equipment, social distancing or lack thereof, or other risks of exposure to COVID-
19 within Federal Detention facilities, and including but not limited to
communications and documents regarding how Detention Facility employees
should respond to Grievances in light of changing DOJ and BOP guidance;

All communications and documents dated January 1, 2016 to the present regarding
action plans or other responses to be taken in the event of a potential infectious
disease outbreak within Detention Facilities, including but not limited to an
outbreak like that of COVID-19;

All communications and documents reflecting the models or algorithms used to
estimate or predict COVID-19 infection rates and likely mortality throughout the
country, including whether any models or algorithms took into account the spread
of COVID inside and through Detention Facilities;

All communications and documents regarding COVID-19 testing within Detention
Facilities, including but not limited to the number of tests administered to both staff
and incarcerated people, the number projected to be administered to both staff and
incarcerated people, plans to publicly report the results of those tests, the frequency
with which test results will be reported publicly, and the timeline for administering
those tests;

All communications and documents regarding Congressional or state-based
inquiries into COVID-19-related issues within Detention Facilities, including but
not limited to responses provided thereto;

All communications and documents containing or regarding guidance on transfer
of people incarcerated at Detention Facilities to Other Custodial Settings, or release
from Detention Facilities to noncustodial settings, due to COVID-19, including but
not limited to:

a.     Determination of which people incarcerated are eligible for and will
       ultimately be cleared for transfer or release, including but not limited to
       determination of which people incarcerated are vulnerable to COVID-19
       contraction on the basis of health or age;



                                          11
             Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 12 of 18




       b.      Creation of and changes to the criteria used to determine which eligible
               people will ultimately be cleared for transfer or release, including but not
               limited to Attorney General Barr’s March 26 and April 3, 2020 memoranda,
               and BOP’s April 21, 2020 memoranda;

       c.      How DOJ or BOP determined, quantified, or measured how denying
               transfer or release based on these criteria would benefit public safety more
               than transferring or releasing incarcerated persons to Other Custodial
               Settings or non-custodial settings to avoid harm to those persons, to
               Detention Facility employees, and/or to people living in communities near
               Detention Facilities;

       d.      Guidance provided to United States Attorneys and Assistant United States
               Attorneys in granting or opposing compassionate release and other motions
               for reduced sentences based in whole or in part on COVID-19.

       24.     The April 29 request sought all responsive records dated November 1, 2019 to the

present, unless otherwise noted.

       25.     The ACLU sought expedited processing of the April 29 request, citing the urgent

need to inform the public about the BOP’s response to the potential spread of a deadly pandemic

within its facilities and the ACLU’s activities as an organization “primarily engaged in

disseminating information” within the meaning of FOIA.

       26.     On April 29, 2020, BOP acknowledged receipt of the request and assigned it

request number 2020-03469. The acknowledgement letter stated that the ACLU’s request

“meets the requirement to be processed on an expedited basis” but asserted that processing “may

take up to six months.”

       27.     Nearly two months later, on June 26, 2020, the ACLU received an email from

BOP, stating that “BOP continues to process your FOIA request” and directing the ACLU to

generic resources on the BOP website.

       28.     Despite the fact that the BOP “expedited” the ACLU’s requests, and that they

seek critical information related to an unprecedented pandemic, the BOP has still not determined



                                                12
             Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 13 of 18




whether it will comply with the ACLU’s requests, nor has it produced a single document. The

BOP’s response is now over four months late. The prison population and general public have an

urgent need for this information.

       B.       The ACLU’s July 1 Requests and the Responses from DOJ and CDC

       29.      On July 1, 2020, the ACLU sent FOIA requests to DOJ and its component offices,

as well as to the CDC.

                                       July 1 DOJ Requests

       30.      The ACLU sent FOIA requests to the DOJ’s FOIA/PA Mail Referral Unit, as well

as the following DOJ offices: the Bureau of Justice Statistics, the Bureau of Justice Assistance,

the National Criminal Justice Reference Center, the Office of Justice Programs, and the Office of

Legal Counsel. These requests are attached as Exhibits B, C, D, E, F, and G. The requests are

similar in substance to the April 29 BOP request, with some limited differences.

       31.      For example, the requests sent to the DOJ’s FOIA/PA Mail Referral Unit, the

Bureau of Justice Statistics, Bureau of Justice Assistance, the National Criminal Justice

Reference Center, and the Office of Justice Programs sought two additional categories of

documents not expressly referenced in the April 29 BOP request:

       All communications and documents regarding grants, training, or best practices to
       reduce the risk of COVID-19 for people living and working in Detention Facilities.

       All communications and documents reflecting BOP’s, USMS’s, and DOJ’s
       assessment of social distancing inside Detention Facilities, including but not
       limited to discussions regarding the importance of social distancing or the number
       of incarcerated people who would have to be transferred outside Detention
       Facilities to ensure social distancing inside them.

       Ex. D.

       32.      In addition, the request sent to the Office of Legal Counsel sought another

category of documents not expressly identified in the April 29 BOP request:


                                                13
             Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 14 of 18




       All communications, documents, opinions, memoranda, or guidance related to
       COVID-19.

       Ex. G.

       33.      On July 8, 2020, DOJ acknowledged receiving and assigned tracking numbers to

the FOIA requests sent to the Office of Justice Programs (20-FOIA-00218), Bureau of Justice

Statistics (20-FOIA-00219), National Criminal Justice Reference Center (20-FOIA-00220), and

Bureau of Justice Assistance (20-FOIA-00221). DOJ granted the ACLU’s request for expedited

processing with respect to these FOIA requests.

       34.      On July 10, 2020, DOJ acknowledged receiving the ACLU’s FOIA request sent to

DOJ’s FOIA/PA Mail Referral Unit. This request was “combined with” the April 29 BOP

request (No. 2020-03469), and DOJ granted expedited processing.

       35.      On July 10, 2020, the Office of Legal Counsel (OLC) acknowledged receipt of

the ACLU’s FOIA request, assigning it tracking number FY20-116.

       36.      The ACLU has not received any further communication regarding the April 29

request to the BOP or any of the July 1 requests to DOJ.

                                    July 1 Request to CDC

       37.      On July 1, 2020, the ACLU sent a FOIA request to the CDC. This request is

attached as Exhibit H.

       38.      On July 17, 2020, the CDC acknowledged receipt of the ACLU’s FOIA request

and assigned it reference number #HQ-REF-20-00041. The agency granted the ACLU’s request

for expedited processing.

       39.      The ACLU has not received any further communication from the CDC regarding

the July 1 request.




                                               14
             Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 15 of 18




                                  CLAIM FOR RELIEF I
                             Violation of FOIA, 5 U.S.C. § 552
                   Wrongful Withholding of Non-Exempt Responsive Records

       40.       The ACLU properly requested records within the possession, custody, and control

of Defendants.

       41.       Defendants are agencies subject to and within the meaning of FOIA, and they

must therefore release in response to a FOIA request any non-exempt records and provide a

lawful reason for withholding any materials.

       42.       Defendants are wrongfully withholding non-exempt agency records requested by

the ACLU by failing to produce non-exempt records responsive to its FOIA requests.

       43.       Defendants are wrongfully withholding non-exempt agency records requested by

the ACLU by failing to segregate exempt information in otherwise non-exempt records

responsive to the ACLU’s FOIA requests.

       44.       Defendants’ failure to provide all non-exempt responsive records violates FOIA

and applicable regulations.

       45.       Because Defendants failed to comply with the applicable time-limit provisions of

FOIA, the ACLU has constructively exhausted its administrative remedies pursuant to 5 U.S.C.

§ 552(a)(6)(C)(i).

       46.       The ACLU is therefore entitled to declaratory and injunctive relief requiring

Defendants to promptly produce all non-exempt records responsive to its FOIA requests and

provide indexes justifying the withholding of any responsive records withheld under claim of

exemption.




                                                 15
             Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 16 of 18




                                   CLAIM FOR RELIEF II
                               Violation of FOIA, 5 U.S.C. § 552
                 Failure to Conduct Adequate Searches for Responsive Records

       47.       The ACLU properly requested records within the possession, custody, and control

of Defendants.

       48.       Defendants are agencies subject to and within the meaning of FOIA, and they

must therefore make reasonable efforts to search for requested records.

       49.       Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to the ACLU’s FOIA requests.

       50.       Defendants’ failure to conduct adequate searches for responsive records violates

FOIA and applicable regulations.

       51.       Because Defendants failed to comply with the applicable time-limit provisions of

FOIA, the ACLU has constructively exhausted its administrative remedies pursuant to 5 U.S.C.

§ 552(a)(6)(C)(i).

       52.       The ACLU is therefore entitled to injunctive and declaratory relief requiring

Defendants to promptly make reasonable efforts to search for records responsive to the ACLU’s

FOIA requests.

                                     REQUEST FOR RELIEF

       WHEREFORE, the ACLU respectfully requests the Court to:

       a.        Declare unlawful the Defendants’ failure to comply with FOIA;

       b.        Declare that Plaintiffs are entitled to disclosure of the requested records;

       c.        Order Defendants to immediately process the requests and disclose, in their

                 entirety, unredacted versions of all records responsive to the ACLU’s requests

                 that are not specifically exempt from disclosure under FOIA, including any non-

                 identical copies of any such records;
                                                   16
            Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 17 of 18




       d.     Enjoin Defendants from charging the ACLU search, review or duplication fees of

              the processing of the requests;

       e.     Enjoin Defendants from continuing to withhold any and all non-exempt records

              responsive to Plaintiffs’ Requests;

       f.     Retain jurisdiction of this action to ensure that no agency records are wrongfully

              withheld;

       g.     Award Plaintiffs their reasonable attorney’s fees and litigation costs incurred in

              this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

       h.     Grant such other relief as the Court may deem just and proper.



DATED: October 21, 2020



Respectfully submitted,



______________________________
Thomas G. Hentoff (D.C. No. 438394)
Nicholas G. Gamse (D.C. No. 1018297)
Suraj Kumar (D.C. No. 1632752) (application for admission pending)
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, D.C. 20005
(202) 434-5000
thentoff@wc.com
ngamse@wc.com
skumar@wc.com

Somil Trivedi (D.C. No. 1617967) (application for admission pending)
American Civil Liberties Union Foundation
915 Fifteenth Street, N.W.
Washington, DC 20005
(202) 715-0802
strivedi@aclu.org

                                                17
            Case 1:20-cv-03031 Document 1 Filed 10/21/20 Page 18 of 18




Ezekiel R. Edwards (pro hac vice application forthcoming)
American Civil Liberties Union Foundation
125 Broad Street – 18th Floor
New York, NY 10004
(212) 549-2610
eedwards@aclu.org

Arthur B. Spitzer (D.C. No. 235960)
American Civil Liberties Union Foundation of the District of Columbia
915 15th Street, NW – 2nd floor
Washington, DC 20005
(202) 601-4266
aspitzer@acludc.org

David L. Sobel (D.C. No. 360418)
5335 Wisconsin Avenue, NW
Suite 640
Washington, DC 20015
(202) 246-6180
sobel@att.net

Attorneys for Plaintiffs




                                             18
